Citation Nr: 0126182	
Decision Date: 11/09/01    Archive Date: 11/20/01

DOCKET NO.  94-39 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. Jose Juarvez-Ortiz


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 

INTRODUCTION

The appellant had active duty from July 1968 to July 1970.  

This matter comes before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a June 1994 rating 
decision of the Department of Veterans' Affairs (hereinafter 
"VA") Regional Office in San Juan, the Commonwealth of 
Puerto Rico (hereinafter "RO"), which denied service 
connection for post-traumatic stress disorder (PTSD).  


FINDINGS OF FACT

1.  The veteran participated in combat during his service in 
the Republic of Vietnam.

2.  Two non-VA physicians, and a VA physician, have stated 
that the veteran has PTSD that is attributable to active 
duty.


CONCLUSION OF LAW

PTSD was incurred as a result of the veteran's active duty.  
38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 1991 & 2001); 
38 C.F.R. §§ 3.102, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Service connection for PTSD

The veteran asserts that he has PTSD as a result of his 
service in Vietnam.  Specifically, he alleges that he has 
PTSD as a result of duty as an infantryman with exposure to 
combat and dead bodies, and an incident in which two civilian 
children were accidentally killed.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   Applicable 
regulations provide that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See 38 C.F.R. § 3.304(f). 

A combat-related stressor may be conclusively shown by 
service department evidence that the veteran engaged in 
combat, or by evidence of receipt of a combat citation, 
absent evidence to the contrary.  Id; see also 38 U.S.C.A. 
§ 1154(b). 

The veteran's discharge (DD Form 214) shows that he served in 
Vietnam from early December 1968 to mid-February 1969, and 
that his military occupational specialty was light weapons 
infantryman.   His awards and medals include the Combat 
Infantryman Badge (CIB).  Based on the foregoing, the Board 
finds that the veteran participated in combat.  His 
statements and testimony regarding the claimed stressors must 
therefore be accepted to the extent that they are consistent 
with the circumstances, conditions, and hardships of his 
service.  See 38 U.S.C.A. § 1154(b). 

The veteran's service medical records do not show complaints, 
treatment or a diagnosis involving a psychiatric disorder.  

The post-service medical evidence shows that he was diagnosed 
with anxiety neurosis in a May 1972 VA examination report.  
The next medical evidence of a psychiatric disorder is found 
in a June 1993 VA PTSD examination report, in which the 
veteran reported that he had been working in factories and 
had not received psychiatric treatment or hospitalization.  
The diagnosis was generalized anxiety disorder.  During a 
March 1995 hearing, a private physician, Dr. Jose Arturo 
Juarvez-Ortiz, testified that the veteran has PTSD related to 
combat in Vietnam.  Two reports from a private physician, 
dated in February and March of 1995, show psychiatric 
treatment, but do not contain a diagnosis.  A June 1995 VA 
PTSD examination report contains an Axis I diagnosis of 
anxiety disorder NOS, with depressive features, mild.  A 
February 1996 letter from a private physician states that the 
veteran has severe PTSD.  A social and industrial field 
survey report was completed in October 1999.  This report 
describes the veteran's behavior at home, but does not 
contain a diagnosis.  A VA psychiatric board evaluation 
report, dated in December 1999, shows that two physicians 
determined that the veteran did not have PTSD, and that his 
Axis I diagnoses were dysthymia and alcohol dependence, in 
alleged remission.  

In April 2001, the Board noted the conflicting diagnoses, and 
requested an advisory medical opinion.  See 20.901(a) (2001).  
Specifically, the Board requested that the entire claims file 
be reviewed, including the conflicting opinions and 
diagnoses, and that an opinion provided as to the veteran's 
current psychiatric diagnosis(es).  If the veteran was found 
to have PTSD, the Board requested that the examiner determine 
whether his PTSD is related to his service.  

In an opinion dated in May 2001, a VA physician, S. 
Krishnaswamy, M.D., stated that the veteran had PTSD.  When 
read in context, Dr. Krishnaswamy associated the veteran's 
PTSD with his service in Vietnam.  He indicated that his 
opinion was based on a review of the C-file.

In summary, a June 1995 VA PTSD examination report and a 
December 1999 VA psychiatric board evaluation report show 
that three physicians determined that the veteran did not 
have PTSD.  However, Dr. Krishnaswamy's report is the most 
recent report of record, was based on a review of the claims 
file, and he provided a discussion of the veteran's medical 
history in which he ruled out the several competing 
psychiatric diagnoses which had previously been assigned.  In 
addition to Dr. Krishnaswamy's opinion, the claims file 
contains the opinions of two private physicians who have also 
given the veteran a PTSD diagnosis based on his service in 
Vietnam.  Under such circumstances, the Board concludes that 
the relevant evidence is in relative equipoise as to the 
question of whether the veteran has PTSD related to his 
service.  Therefore, applying the benefit-of-the-doubt 
doctrine, see 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990), the Board finds that the evidence 
supports the conclusion that the veteran's PTSD is causally 
linked to service.  Accordingly, service connection for PTSD 
is granted.

II.  Veterans Claims Assistance Act of 2000 

The enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-4 75, 114 Stat. 2096 (2000) redefined 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The new law also includes an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, the RO did 
not have the benefit of the explicit provisions of the VCAA 
at the time of the decision on appeal, however, the Board 
finds that VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2001); see also 66 
Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(b)).  The Board initially points out 
that it has rendered a favorable decision in this case.  
Furthermore, the appellant was notified in the RO's June 1994 
decision that the evidence did not show that the criteria for 
service connection for PTSD had been met.  That is the key 
issue in this case, and the rating decision, as well as the 
statement of the case (SOC), and supplemental statements of 
the case (SSOC's) informed the appellant of the relevant 
criteria.  VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed.  The 
Board concludes the discussions in the rating decision, the 
SOC and the SSOC's sent to the appellant informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2001); see also 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159(c)).  
This claim involves service connection for post-traumatic 
stress disorder which has been granted.  The RO has obtained 
VA medical records, and has obtained the veteran's service 
records, as well as his service medical records, and there is 
therefore no issue as to whether there is obtainable evidence 
not of record that might aid his claim or that might be 
pertinent to this claim.    

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  







	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for post-traumatic stress disorder is 
granted.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals


 

